Citation Nr: 1210780	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2009, the Board issued a decision denying the Veteran's claims for a rating in excess of 50 percent for PTSD and for entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court vacated the February 2009 Board decision in a December 2010 memorandum decision.  

During the course of the appeal, the Veteran initiated appeals on two other issues.  By rating decision in February 2010, the RO denied service connection for erectile dysfunction.   A notice of disagreement was received in February 2010, a statement of the case was issued in May 2010, and a substantive appeal was received in May 2010.  By rating decision in July 2010, the RO denied the Veteran's application to reopen a claim for service connection for hypertension.  A notice of disagreement was received in August 2010.  It does not appear that a statement of the case has been issued with regard to this claim.  Accordingly, this issue must be remanded to the RO for such action.  Manlincon v. West, 12, Vet.App. 238 (1999).

The Board notes that the Veteran's representative has changed since the claims were last before the Board.  The most recent power of attorney (POA) is dated December 2010, and the Board's reading of this document is that the Veteran has effectively appointed Sean A. Ravin as his representative for all four issues.  In this regard, the POA states that representation includes claims from which a notice of disagreement has been filed on or after June 20, 2007 which would bring the erectile dysfunction and hypertension issues within the scope of Attorney Ravin's representation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD and TDIU

In its February 2009 decision, the Board denied a rating in excess of 50 percent for service connected PTSD.  The basis for the Board decision was the fact that the Veteran did not suffer from most of the symptoms enumerated under the 70 percent rating criteria.  The Court found that the Board erred in focusing on the absence of symptoms, rather than focusing on the symptoms that the Veteran did experience.  The Court also found that the Board erred in focusing on the enumerated symptoms, rather than the effect that the Veteran's symptoms have on his overall occupational and social impairment.  

The Court vacated the Board's decision denying entitlement to a TDIU because the Court indicated that the issue was intertwined with the issue of the evaluation of the Veteran's PTSD.  

In May 2011, the Veteran's representative requested a new VA examination for the purpose of determining the current severity of the Veteran's PTSD and the effect of the Veteran's service connected disabilities on his ability to obtain and maintain substantially gainful employment.  It appears that the most recent PTSD examination is dated more than 5 years ago (February 2006).  

The Veteran's representative also requested that the Board remand the claim so that the RO can obtain any and all additional pertinent records from the VA and the Social Security Administration (SSA), including a wage and earnings statement and any other records pertaining to the Veteran's employment history.  

Hypertension

As noted in the introduction, by rating decision in July 2010, an application to reopen a claim for service connection for hypertension was denied due to a lack of new and material evidence.  A notice of disagreement was received in August 2010.  It does not appear that a statement of the case has been issued with regard to this claim.  Accordingly, this issue must be remanded to the RO for such action.  Manlincon v. West, 12, Vet.App. 238 (1999).

Erectile dysfunction

Since the Veteran is claiming that his erectile dysfunction is due to hypertension, the outcome of the Veteran's hypertension claim may impact the eventual determination on the erectile dysfunction issue.  As such, appropriate action at the RO on the hypertension issue is necessary before the Board may proceed with appellate review of the erectile dysfunction issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the claims file all VA treatment records documenting treatment since the most recent supplemental statement of the case. 

2.  After taking all necessary action to obtain any required release from the Veteran, the RO should contact the SSA and records pertaining to the Veteran's employment history, including a wage and earnings statement.

3.  With regard to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have an opportunity to complete an appeal by filing a timely substantive appeal if he so desires.

4.  After completion of the above, the RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

     a)  The examiner should report all examination findings to allow for application of VA's rating criteria for PTSD.

     b)  The examiner should also render an opinion as to the effect of the PTSD (in conjunction with his other service connected disabilities) on the Veteran's overall social and occupational impairment.  

     c)  The examiner should also render an opinion as to whether the PTSD precludes substantially gainful employment. 

5.  The Veteran should also be scheduled for an appropriate VA examination for the purpose of determining the effect of all of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the service-connected disabilities preclude substantially gainful employment.   A rational should be furnished for the opinion. 

6.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished a supplemental statement of the case, and afforded a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



